Opinions of the United
1994 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-17-1994

Calhoun v. Yamaha Motor Corp., et al.
Precedential or Non-Precedential:

Docket 93-1736




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1994

Recommended Citation
"Calhoun v. Yamaha Motor Corp., et al." (1994). 1994 Decisions. Paper 194.
http://digitalcommons.law.villanova.edu/thirdcircuit_1994/194


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1994 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
        UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
            _____________________

           NOS. 93-1736 and 93-1737
            _____________________

     LUCIEN B. CALHOUN; ROBIN L. CALHOUN,
  individually and as Administrators of the
    Estate of Natalie K. Calhoun, deceased

                      v.

       YAMAHA MOTOR CORPORATION, U.S.A.;
YAMAHA MOTOR CO., LTD.; PALMAS DEL MAR COMPANY;
PALMAS DEL MAR, INC.; PALMAS YACHT CLUB, INC.;
   MARINA DE PALMAS YACHT CLUB, INC.; MAXXAM
     PROPERTIES, INC.; ABC CORPORATION; XYZ
  PARTNERSHIP(S); CANDELERO HOTEL CORPORATION;
        MARINA DE PALMAS SHIPYARD, INC.

          Yamaha Motor Corporation, U.S.A. and
               Yamaha Motor Company, Ltd.,
                Appellants in No. 93-1736


     LUCIEN B. CALHOUN; ROBIN L. CALHOUN,
  individually and as Administrators of the
   Estate of Natalie K. Calhoun, deceased,

               Appellants in No. 93-1737

                      v.

       YAMAHA MOTOR CORPORATION, U.S.A.;
YAMAHA MOTOR CO., LTD.; PALMAS DEL MAR COMPANY;
PALMAS DEL MAR, INC.; PALMAS YACHT CLUB, INC.;
   MARINA DE PALMAS YACHT CLUB, INC.; MAXXAM
     PROPERTIES, INC.; ABC CORPORATION; XYZ
  PARTNERSHIP(S); CANDELERO HOTEL CORPORATION;
        MARINA DE PALMAS SHIPYARD, INC.
          _____________________________

On Appeal From the United States District Court
   For the Eastern District of Pennsylvania
            (D.C. Civ. No. 90-04295)
         _____________________________
             Argued: April 13, 1994
     Before:   BECKER, MANSMANN and SCIRICA, Circuit Judges.

                   (Opinion Filed November 2, 1994)

                   ______________________________

                        ORDER AMENDING OPINION
                   _______________________________



BECKER, Circuit Judge.
          The opinion in the above-captioned case filed November

2, 1994 is amended as follows:

          1.   On page 4, first line under Part I, the words

"with her parents" are deleted.

          2.   On page 15, the second sentence should now read:
          "The harshness of this rule prompted reaction
          from   the   federal   judiciary   and   from
          Congress."


          3.   The word "nonpecuniary" is deleted on page 20,

second line from    bottom of page.

          4.   On page 30, footnote 29 should now read:
          We have alternated in our discussion between
          the terms "recreational boaters" and non-
          seamen, and we mean to sue the terms
          interchangeably. We do not mean to intimate
          that crew members of a vessel such as a
          racing yacht should necessarily be treated
          differently than someone in Natalie Calhoun's
          position.   The applicable remedy depends on
          whether such crew members fall within the
          Jones Act as seamen.

                                       BY THE COURT,



                                  /s/ Edward R. Becker
                                         Circuit Judge

DATED: November 17, l994